Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Lewis Alan Davis, Appellant                           Appeal from the 71st District Court of
                                                       Harrison County, Texas (Tr. Ct. No. 13-
 No. 06-16-00052-CV         v.                         0897). Memorandum Opinion delivered by
                                                       Justice Moseley, Chief Justice Morriss and
 Richard Boren, Appellee                               Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                       RENDERED NOVEMBER 9, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk